IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                             Assigned on Briefs April 22, 2008

           STATE OF TENNESSEE v. RENESHIA KIOTA PARKER

                Direct Appeal from the Criminal Court for Davidson County
                      No. 2006-D-3167    J. Randall Wyatt, Jr., Judge



                     No. M2007-01777-CCA-R3-CD - Filed April 24, 2008



The Defendant, Reneshia Kioto Parker, pled guilty to forgery involving $1000 or more and theft of
property valued at $60,000 or more. The trial court sentenced the Defendant to an effective sentence
of ten years in prison. On appeal, the Defendant claims the trial court abused its discretion when it
sentenced her. After a thorough review of the record and the applicable law, we dismiss this appeal
because the Defendant failed to file a timely notice of appeal.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID H. WELLES and
JAMES CURWOOD WITT , JR., JJ., joined.

Ryan C. Caldwell, Nashville, Tennessee, for the Appellant, Reneshia Kiota Parker.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
Cameron L. Hyder, Assistant Attorney General; Victor S. Johnson, III, District Attorney General;
Lisa Naylor, Assistant District Attorney General, for the Appellee, the State of Tennessee.


                                            OPINION

                                              I. Facts

        The facts forming the basis of this appeal are as follows: In 2006, the Defendant forged
checks from her employer totaling $62,696.03. She committed these forgeries while on parole for
a previous forgery conviction. The Defendant explained that she forged the checks because she “hit
a financial crunch.” Receipts show she spent the money on a new car, a trip to Mexico, and
attorneys fees, among other items. The Defendant also had numerous previous forgery convictions
from Tennessee and Texas.
         The Defendant pled guilty to forgery involving $1000 or more and theft of property valued
at $60,000 or more on April 25, 2007. On June 6, 2007, the trial court sentenced her to four years
for the forgery conviction and ten years for the theft conviction, running the sentences concurrently.
The trial court’s judgments were filed June 7, 2007. The Defendant filed her notice of appeal on
August 7, 2007.

                                             II. Analysis

        In Tennessee, “the notice of appeal required by [Tennessee Appellate Procedure] Rule 3 shall
be filed with and received by the clerk of the trial court within 30 days after the date of entry of the
judgment appealed from.” Tenn. R. App. P. 4(a). Rule 4 further states that “the filing of such
document may be waived in the interest of justice.” Id. In this case, the Defendant filed her notice
to appeal thirty days after the thirty day deadline. Further, we conclude there is no need to address
the Defendant’s claim in the interests of justice. The Defendant did not provide the Court with any
explanation for the month delay and did not acknowledge the late filing.

                                           III. Conclusion

       After a thorough review of the record and the applicable law, we dismiss the Defendant’s
appeal for failing to file a timely notice of appeal.



                                                             ________________________________
                                                              ROBERT W. WEDEMEYER, JUDGE




                                                   2